Case 7:19-cv-07231-VB Document 19 Filed 08/22/19 Page 1of1

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: July 18, 2019
FOR THE SOUTHERN DISTRICT OF NEW YORK
Index # 19-CV-7231

_—_—__— ee ee _

Felix W. Endico, Individually and Derivatively on Behalf of Nominal Defendent UFS Industries, inc. Plaintiff

against

William A. Endico, et al Defendant

— eo

STATE OF NEW YORK
COUNTY OF ALBANY

SS::

__FelixCorrea_ ___, being duly sworn, deposes and says. deponent is over

the age of eighteen (18) years; thaton __ August (9,2019 at 3:45 PM_, at the office of the

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Summons and Complaint and Demand for Jury Trial

UFS Industries, Inc. __, the

 

 

_ Sue Zouky

de eS

Defendant in this action, by delivering to and leaving with

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agentlnthe Office of the Secretary of State of e-= ate of New York, duly

authorized to accept such érvice on behalf of said defendant

—

a

us ae '
Description of the person served: Approx. Age: ie Wt  125!bs Approx. Ht 5'1

Color of skin: White Hair color: Red/Blonde Sex: emale Other:

Sworn to before.me on this — a

_ 9th day of Augu 019 Lo
>.

fe ee oe
SCOTT SCHUSTER i
NOTARY PUBLIC, STATE OE NEW YORK __ Felix Correa
QUALIFIED IN ALBANY COUNTY Attny's File No.

COMMISSION EXPIRES JULY oe 2022
InvoicesWork Order # $1827819
